DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,305,626 (referred to as P626). Although the claims at issue are not identical, they are not patentably distinct from each other because:  Claim 1 merely broadens the scope of claim 1 of P626.  It is well settled that broadening the scope of claims would have been obvious to one of ordinary skill in the art in view of the narrower issued claims.  In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,892,846 (referred to as P846). Although the claims at issue are not identical, they are not patentably distinct from each other because:  Claim 1 merely broadens the scope of claim 1 of P846.  It is well settled that broadening the scope of claims would have been obvious to one of ordinary skill in the art in view of the narrower issued claims.  In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993)

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Eriksson (US 20140056237).
Re claim 1:
Eriksson discloses determining a mapping of one or more uplink or downlink channels to one or more fixed bundling sizes, wherein each of the one or more fixed bundling sizes indicates a number of transmission time intervals (TTIs) over which a channel should be transmitted (Fig.3A and 3B show a mapping and Para.[0011]  The desired TTI bundle size is signaled in some embodiments using the Redundancy Version (RV) indicated to the wireless device for the bundled transmission. As an example, an uplink grant signaling redundancy version 0 indicates a larger TTI bundle size than transmissions triggered by PHICH signaling or downlink grants indicating a different redundancy version and Para.[0030]  The processing circuit(s) 22 are configured to: determine a desired TTI bundle size to be used by the wireless device 12 for the bundled transmission; select a signaling option to be used for triggering the bundled transmission by the wireless device 12, based on the desired TTI bundle size and a defined mapping between different signaling options among a number of signaling options and different TTI bundle sizes in a defined set of TTI bundle sizes and Para.[0053]  For transmissions triggered in other ways, such as a negative HARQ feedback on the Physical Hybrid-ARQ Channel (PHICH), or a grant indicating a redundancy version other than zero, the wireless device 12 selects SIZE 1 as the size of TTI bundling to be used for the triggered transmission and Para.[0050]); and 
processing transmission of the one or more uplink or downlink channels based on the mapping (Para.[0016]  Correspondingly, in an example mobile- or user-side method, a wireless device is configured to implement a method of dynamically selecting a TTI bundle size to be used for sending a bundled transmission. The method includes receiving signaling from a network node to trigger the bundled transmission, determining which signaling option from among a number of different signaling options was used by the network node for sending the signaling to trigger the bundled transmission, and identifying which TTI bundle size from among a defined set of TTI bundle sizes is associated with the signaling option).

A SECOND GROUNDS OF REJECTION IS PROVIDED TO EXPEDITE PROSECUTION
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (US 20130242824).
Re claim 1:
Lee discloses determining a mapping of one or more uplink or downlink channels to one or more fixed bundling sizes, wherein each of the one or more fixed bundling sizes indicates a number of transmission time intervals (TTIs) over which a channel should be transmitted (Para.[0182]  In HD-FDD, TTI bundling parameters, such as UL subframe patterns in a TTI bundle, TTI bundle size, number of HARQ processes, re-transmission RTT, and the like, may be a function of some system configuration parameters. For example, the system configuration parameters may be UL/DL subframe configuration (dynamic and/or static), the number of HARQ processes, the location of a TTI bundle within the frame, and the like); and 
processing transmission of the one or more uplink or downlink channels based on the mapping (Para.[0035]  By way of example, the WTRUs 102a, 102b, 102c, 102d may be configured to transmit and/or receive wireless signals and Para.[0120]  By using TTI bundling in FDD, the same data may be transmitted in up to 4 consecutive TTIs allowing the WTRU to extend the effective transmission time window by up to 4 times, where a single transport block is coded and transmitted with different redundancy versions in those consecutive subframes).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD SAJID ADHAMI whose telephone number is (571)272-8615. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD S ADHAMI/               Primary Examiner, Art Unit 2471                                                                                                                                                                                         /MOHAMMAD S ADHAMI/Primary Examiner, Art Unit 2471